Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 13-1798

                           ROBERT ALDRICH,

                       Plaintiff, Appellant,

                                    v.

                             RAQUEL RUANO,

                        Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [William G. Young, U.S. District Court Judge]



                                 Before

                 Torruella, Howard and Thompson,
                         Circuit Judges.



     Robert Aldrich on brief pro se.



                             May 23, 2014
          Per Curiam.   Appellant Robert Aldrich appeals from the

Fed. R. Civ. P. 12(b)(6) sua sponte dismissal of his complaint.

Aldrich v. Ruano, 952 F. Supp. 2d 295 (D. Mass. 2013).        This

complaint named as defendant Raquel Ruano, an attorney who had

represented the City of Boston and two City police officers ("the

City") in an earlier action that appellant had brought.        The

current complaint alleges that, during the trial of this earlier

case, Ruano (1) had eavesdropped on and recorded a conference

between appellant and his witnesses and (2) had hired a private

investigator who also had eavesdropped on these witnesses while

serving subpoenas on them.     Appellant avers that, by using the

information gained from the foregoing at the prior trial, Ruano

influenced the jury to find for the City and, in so doing, violated

appellant's First Amendment right of access to the courts, see 42

U.S.C. § 1983; although the complaint also alleges violations of

the Sixth Amendment and of various federal and state statutes,

appellant makes no developed arguments on appeal concerning the

dismissal of these claims, and they have been forfeited.       See

National Organization for Marriage, Inc. v. McKee, 669 F.3d 34, 46

n.12 (1st Cir. 2012).

                          I.   The Merits

          The district court concluded, based on Polk County v.

Dodson, 454 U.S. 312 (1981), that Ruano was not acting "under color

of state law" within the meaning of § 1983.    In holding, in Polk


                                -2-
County, that a public defender was not so acting when representing

a criminal defendant, the Supreme Court focused on the fact that a

defender opposes the government, instead of acting on its behalf.

Id. at 318-19.   Here, in contrast, Ruano, like a prosecutor, was a

government lawyer representing government defendants.   We need not

decide the issue, however, as it is clear that appellant cannot

make out a claim for denial of access to the courts.

          It is beyond dispute that appellant was aware, during the

prior trial, of Ruano's alleged unconstitutional conduct and that

he, in fact, argued the issue of her conduct to the court.   Thus,

having actually had access to a judicial remedy, appellant's claim

of the denial of such necessarily fails. See Sousa v. Marquez, 702

F.3d 124, 126 (2d Cir. 2012) (holding that an access-to-courts

claim is "not cognizable when the plaintiff had knowledge of the

crucial facts and an opportunity to rebut opposing evidence,

because such a plaintiff necessarily had adequate access to a

judicial remedy"); Swekel v. City of River Rouge, 119 F.3d 1259,

1263 (6th Cir. 1997) ("[w]hen the abuse transpires post-filing, the

aggrieved party is already in court and that court usually can

address the abuse, and thus, an access to courts claim typically

will not be viable").   Given this, the access-to-courts claim is

"patently meritless and beyond all hope of redemption," Gonzalez-

Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001), and the

sua sponte dismissal may be affirmed on this ground.


                                -3-
                      II.   Motion to Disqualify

            Before Judge Young's sua sponte dismissal, appellant

submitted a motion requesting that the judge be disqualified from

presiding over the case (Judge Young never ruled on the motion).

This motion was meritless for two reasons.

            First, appellant was required to have shown, regarding

Judge Young's adverse rulings in prior cases, that such rulings

"display[ed] a deep-seated favoritism or antagonism that would make

fair judgment impossible."     Liteky v. United States, 510 U.S. 540,

555 (1994).    Appellant's allegations in this regard, however, are

too conclusory and fail to show bias.      As for the fact that Judge

Young has been sued by appellant, "[t]here is no rule that requires

a judge to recuse himself from a case, civil or criminal, simply

because he was or is involved in litigation with one of the

parties."     In re Taylor, 417 F.3d 649, 652 (7th Cir. 2005).

Recusal thus was not required.

                            III.   Conclusion

            The judgment of the district court is affirmed.




                                   -4-